Citation Nr: 1454114	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-27 055A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include ischemic heart disease, claimed as due to herbicide exposure.  

2.  Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied claims of service connection for ischemic heart disease and low back strain.

In March 2013, the Veteran testified before the undersigned Veterans Law Judge at the Pittsburg, Pennsylvania RO.  A transcript of the hearing is part of the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the March 2013 hearing, the Veteran testified that he underwent heart surgery eight years earlier.  Records pertaining to that surgery have not been associated with the claims file.  VA has a duty to obtain the reported treatment records.  Massey v. Brown, 7 Vet. App. 204 (1994).

In April 2013, the Veteran submitted private treatment records relating to his low back disability from Titusville Hospital.  The August 2012 VA examiner noted the missing documentation when providing a nexus opinion as to the Veteran's low back disability.  The Board finds that an addendum opinion is needed in order to allow for medical consideration of the newly obtained documents.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds). 

The Veteran indicated on his May 2010 claim application that he received treatment for his low back disability at Titusville Hospital in 1974, 1976, 1987, 1994, and 2008.  The documents received in April 2013 relates only to treatment provided in December 1986.  VA has a duty to obtain the reported treatment records.  Massey, supra. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to authorize VA to obtain all records of treatment for a low back disability, to include treatment provided in 1974, 1976, 1978, 1994, and 2008 at Titusville Hospital.  The Veteran should also be asked to provide authorization to obtain all private treatment relating his heart valve replacement surgery.  

If the Veteran fails to provide necessary releases, tell him he can obtain and submit the records himself.
	
If any requested records are unavailable, advise the Veteran of that fact, tell him of the efforts made to obtain the records, and of what additional actions will be undertaken.

2.  Then, forward the claims file to the August 2012 VA examiner to obtain opinions as to the whether current heart and low back disabilities are related to service.  The claims file should be made available to the examiner.  

The examiner should state whether her August 2012 opinion concerning the relationship of the Veteran's low back disability to service has changed upon review of the newly obtained records.

The examiner is also instructed to review any newly obtained records pertaining to the Veteran's heart valve replacement surgery and state whether her August 2012 opinion concerning medical nexus as to the Veteran's heart disability has changed upon review of such records.

With regards to his heart disability, the examiner should comment on the significance, if any, of the Veteran's contentions that he was exposed to Agent Orange while serving in Thailand during the Vietnam Era.  The examiner is advised that herbicide exposure has been conceded. 

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

